DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant's election with traverse of Species Ia, claims 1-3 and 6-11 in the reply filed on April 1, 2022 is acknowledged.  The traversal is on the ground(s) that all claims could be examined with little additional effort.  This is not found persuasive because the different species may require different fields of search.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is a lack of antecedent basis for “the insertion hole” recited in claim 1.
There is a lack of antecedent basis for “the front side of the direction of said optical axis” recited in claim 1.
There is a lack of antecedent basis for “the rear side of the direction of said optical axis” recited in claim 1.
There is a lack of antecedent basis for “the rear side of said housing front side wall” recited in claim 1.
There is a lack of antecedent basis for “the square form” recited in claim 7.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (U.S. Publication No. 2018/0252893). Park teaches an image blur correction apparatus (paragraph 77) that comprises: a focus adjustment unit (110/1110) for moving a lens body in the direction of its optical axis (paragraph 76); an image blur correction unit (240a,b, paragraphs 251, 488) for moving at least either of an image sensor having the surface upon which light is incident through said lens body or said focus adjustment unit and for thereby correcting any image blurs caused by the incident light falling on said image sensor; and a housing 3000/1300 having a housing front side wall (top, fig. 14) on the front side of the direction of said optical axis and disposed outside said focus adjustment unit (see fig. 14) and said image blur correction unit (fig. 14 shows 1300 encloses all), wherein said focus adjustment unit has a focus adjustment unit front side wall on the front side of the direction of said optical axis (113, fig. 1) ; said focus adjustment unit front side wall includes an exposed portion (113, fig. 1) provided around the insertion hole through which the incident light falls upon said lens body and a hollow portion (112, fig. 1) recessed toward the rear side of the direction of said optical axis with respect to said exposed portion; and said hollow portion and the rear side of said housing front side wall in the direction of said optical axis are provided to face opposite each other (figs. 1 and 14 show that inside face of top of 300/1300 faces 112).  Regarding claim 6, the front side of said exposed portion in the direction of said optical axis and the front side of said housing front side wall in the direction of said optical axis facing opposite said hollow portion are flush with each other. See figures 1 and 24-25. Regarding claims 7, the focus adjustment unit has the square form when it is viewed from the direction of said optical axis, and said hollow portion is provided on each of the four corners. See fig. 1. Regarding claim 8, the rear side of said housing front side wall faces opposite said hollow portion at each of the four corners. See fig. 1.  Regarding claim 9, the focus adjustment unit has a focus adjustment unit housing 140, said focus adjustment unit housing having a space portion (see space in 140, fig. 1 for example) formed to accommodate said lens body therein and including said insertion hole, said exposed portion and said hollow portion.  Regarding claims 10-11, the title teaches a camera device and paragraph 2 teaches that the device may be a smartphone with a camera module.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Publication No. 2018/0252893) in view of Osaka (U.S. Publication No. 2021/0329170). Park teaches the salient features of the claimed invention except for said image blur correction unit is provided to cause said image sensor to be moved in the direction orthogonal to said optical axis with respect to said focus adjustment unit. Osaka teaches in the abstract and paragraph 14 that the image sensor is moved in “a second direction and a third direction which are perpendicular to the optical axis”.  Regarding claim 3, Osaka further teaches in the abstract that the image sensor holder “rotates the image sensor… around the optical axis.”  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Osaka for the purpose of a more complete OIS (optical image stabilization) with compensation of optical aberrations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Minimisawa (U.S. Patent No. 9989832) teaches a camera with OIS that has corner parts 251-254, fig. 6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852